Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16658803 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Claims 1-58 stand cancelled. Claims 59-72 are newly added.  Claims 59-72 are pending.
Response to Arguments
In view of the Terminal Disclaimer above, there are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 59-72 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The closest prior art teaches (US 2014/0341422 A1 to Xiong et al.) teaches using an area of an image of the face and classifying the area by race, gender and age using classifier. Prior art (US 2006/0184800 A1 to Rosenberg) teaches using biometric data of a user to identify a demographic ground and modifying a characteristic of the user interface based on the identified demographic group. However, Xiong does not modify the output images of face of a user as recited by claim 59, 65 and 69 of the present application. In view of the prior art, the claim limitation “modifying, via a beautification module of the GPU, the face of the user from input video images by facial beautification into output video images of the face of the user based at least in part on the skin tone likelihood score and the facial landmark detection, and automatically modifying the output video images of the face of the user by facial beautification based on the selectively detected gender, age, and race of a user” in combination with the remainder of the limitations of the claims, is neither anticipated nor obvious in view of the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661